AMENDMENT NO. 2

TO MASTER REPURCHASE AGREEMENT

Amendment No. 2, dated as of August 22, 2005 (this “Amendment”), by and between
MERRILL LYNCH BANK USA (the “Buyer”), ENCORE CREDIT CORP., (“ECC” and a
“Seller”), ECC CAPITAL CORPORATION (“ECC Capital” and a “Seller”) and BRAVO
CREDIT CORPORATION (“Bravo” and a “Seller”).

RECITALS

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of February 14, 2005, as amended by Amendment No. 1, dated
as of July 25, 2005 (the “Existing Repurchase Agreement”; as amended by this
Amendment, the “Repurchase Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Existing Repurchase
Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

Section 1. Applicability. Section 1 of the Existing Repurchase Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following language:

“SECTION 1 APPLICABILITY

From time to time the parties hereto may enter into transactions in which the
respective Seller agrees to transfer to Buyer Mortgage Loans against the
transfer of funds by Buyer, with a simultaneous agreement by Buyer to transfer
to the respective Seller such Mortgage Loans at a date certain after the related
Purchase Date, against the transfer of funds by such Seller. This Agreement is a
commitment by Buyer to engage in the Transactions as set forth herein up to the
Maximum Committed Purchase Price; provided, that the Buyer shall have no
commitment to enter into any Transaction requested which would result in the
aggregate Purchase Price of then outstanding Transactions to exceed the Maximum
Committed Purchase Price. Each such transaction shall be referred to herein as a
“Transaction” and shall be governed by this Repurchase Agreement, unless
otherwise agreed in writing.”

Section 2. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by adding the following definition in its proper alphabetical order:

““Maximum Committed Purchase Price” shall have the meaning set forth in the
Pricing Side Letter.”

Section 3. Initiation; Termination. Section 3 of the Existing Repurchase
Agreement is hereby amended by adding the following lead in paragraph to the
beginning thereto:

“This Agreement is a commitment by Buyer to enter into Transactions with the
Sellers for an amount equal to the Maximum Committed Purchase Price. This
Agreement is not a commitment by Buyer to enter into Transactions with the
Sellers for amounts exceeding the Maximum Committed Purchase Price but rather
sets forth the procedures to be used in connection with periodic requests for
Buyer to enter into Transactions with the Sellers. Each Seller hereby
acknowledges that, beyond the Maximum Committed Purchase Price, Buyer is under
no obligation to agree to enter into, or to enter into, any Transaction pursuant
to this Agreement. The aggregate Purchase Price of Purchased Mortgage Loans
subject to outstanding Transactions shall not exceed the Maximum Purchase
Price.”

Section 4. Conditions Precedent. This Amendment shall become effective on
August 22, 2005 (the “Amendment Effective Date”) on which the following
conditions precedent shall have been satisfied:

(a) The Buyer shall have received the following, each of which shall be
satisfactory to the Buyer:

(i) this Amendment, executed and delivered by a duly authorized officer of each
of the Buyer and the Sellers; and

(ii) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

Section 5. Representations and Warranties. The Sellers hereby represent and
warrant to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 11 of the
Repurchase Agreement.

Section 6. Confidentiality. The parties hereto acknowledge that this Amendment,
the Existing Repurchase Agreement, and all drafts thereof, documents relating
thereto and transactions contemplated thereby are confidential in nature and the
Sellers agree that, unless otherwise directed by a court of competent
jurisdiction, it shall limit the distribution of such documents and the
discussion of such transactions to such of its officers, employees, attorneys,
accountants and agents as is required in order to fulfill its obligations under
such documents and with respect to such transactions.

Section 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 9. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

Section 10. Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

Buyer:

MERRILL LYNCH BANK USA, as Buyer

By: /s/ John Winchester
Name: John Winchester
Title: Director

Sellers:

ENCORE CREDIT CORP.

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer


ECC CAPITAL CORPORATION

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer


BRAVO CREDIT CORPORATION

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer


2